Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 
Claim 8 recites, “calculate a respective behavior score for each of the plurality of the categories,” but “categories” lacks proper antecedent basis in the claims. It appears the claim should depend from claim 7 rather than claim 4 and will be read as such for claim interpretation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Irwin et al (US Pub. No. 2017/0177808) in view of Keith et al (US Pub. No. 2006/0047718).

As to claim 1, Irwin discloses a computer system, comprising: one or more processors; memory within which a cache is stored; and a database (Abstract and Fig. 1D); the one or more processors configured to 
store, within a pending transaction queue, transaction data for each of a plurality of pending transactions ([0373], particularly, “In some embodiments, the enforcement engine 712 can parse or perform a lookup in the electronic transaction queue stored in the database 714 to retrieve and identify an in-process transaction amount and a reportable contribution amount. The in-process transaction amount can include a plurality of transactions request amounts for funding the single electronic benefits account that have been received (e.g., received by the TEPS 708) but not yet posted.”)
wherein the transaction data for each of the plurality of pending transactions includes a transaction identifier (ID), an account ID of a source account from which assets are being debited, an account ID of a destination account to which the assets are being credited, and an indication of an amount of assets being transferred from the source account to the destination account ([0088], particularly, “The server receives via the electronic benefits account transaction API, from a first device of the plurality of devices corresponding to a first electronic funding source of the plurality of heterogeneous electronic transaction sources, a first one or more packets comprising a request to initiate a single electronic benefits account transaction to fund an electronic benefits account, the request identifying a transaction destination[‘an account ID of a destination account to which the assets are being credited’], a transaction code [‘transaction identifier’], a transaction amount [‘an indication of an amount of assets being transferred from the source account to the destination account’] and an identifier an account ID of a source account from which assets are being debited’].”); 
store, an entry for each of the plurality of accounts, 
wherein each entry includes an account ID, a running balance associated with the account ID, ([0374], particularly, “In some embodiments, the enforcement engine 712 generates a value by combining the transaction amount, the in-process transaction amount, and the reportable contribution amount identified from the electronic transaction queue of the electronic benefits account maintained in the database 714. The value can indicate a virtual transaction balance, such as a balance of the electronic benefits account that would occur if all of the transactions of the transaction amount, the in-process transaction amount, and the reportable contribution amount were posted to the electronic benefits account.”); and 
update two or more of the running balances included in respective two or more of the cache entries stored in the cache in response to one or more transactions from the pending transaction queue being processed and completed ([0374], particularly, “The enforcement engine 712 can store the value indicating the virtual transaction balance in a database, such as database 714 maintaining the electronic benefits account, or database 716 maintaining a profile associated with the electronic benefits account.”; any balances are naturally updated when the pending transactions are finished, i.e. “two or more”)
wherein when a said transaction that is processed and completed involves transferring a specified amount of assets from a first account to a second account, the running balance included in the entry for the first account is debited by the specified amount and the running balance included in the cache entry for the second account is 
store, within the database, data associated with each said transaction that has been processed and completed and resulted in assets being transferred from one of the accounts to another, so that the data stored in the database is available at a later time for analysis ([0374], particularly, “In some embodiments, the enforcement engine 712 generates a value by combining the transaction amount, the in-process transaction amount, and the reportable contribution amount identified from the electronic transaction queue of the electronic benefits account maintained in the database 714. The value can indicate a virtual transaction balance, such as a balance of the electronic benefits account that would occur if all of the transactions of the transaction amount, the in-process transaction amount, and the reportable contribution amount were posted to the electronic benefits account.”).
However, Irwin does not explicitly disclose the entries are stored within the cache for each of the plurality of accounts, wherein each cache entry includes a transaction ID of a last transaction that was used to calculate the running balance associated with the account ID.
But, Keith discloses store, within a cache, a cache entry for each of a plurality of accounts, wherein each cache entry includes an account ID, a running balance associated with the account ID, and a transaction ID of a last transaction that was used to calculate the running balance associated with the account ID ([0007], particularly, “In the case of Internet banking, for example, an instance of the software application on server 12' may read a summary sheet for a particular client from the main database 14, including account numbers, balances on each account, and a record of recent transactions, storing it on the local cache 18'.”).

  
As to claim 3, the teachings of Irwin and Keith as combined for the same reasons set forth in claim 1’s rejection further disclose the one or more processors is/are also configured to use the running balances included in the cache entries to determine whether or not to complete one or more additional pending transactions for which transaction data is stored in the pending transaction queue (Irwin, [0076], particularly, “The enforcement engine is executed to perform a lookup in an electronic transaction queue of the electronic benefits account maintained in memory by the server to identify an in-process transaction amount and a reportable contribution amount…The enforcement engine is executed to select an alert format configured for an interface corresponding to the first electronic funding source. The enforcement engine is executed to transmit, via a network to the first device, one or more packets carrying data in the alert format indicating a denial of the single electronic benefits account transaction request responsive to the comparison and the transaction code mapping to the one of the current year or the previous year”).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Irwin et al (US Pub. No. 2017/0177808) in view of “Hash table” (Retrieved from the Internet, [https://en.wikipedia.Org/w/index.php?title=Hash_table&oldid=858867029], on December 2, 2019, 17 pages; cited on IDS dated 1/13/2020; copy already included in case file), hereafter, “Hash.” 

As to claim 9, Irwin discloses a computer system, comprising: one or more processors; memory within which a cache is stored; and a database (Abstract and Fig. 1D); the one or more processors  configured to 
store, in the database, data for each of a plurality of transactions such that the data is thereafter accessible by running queries against the database, wherein each of the transactions is associated with one of a plurality of identifier (IDs) for which analytics are to be tracked ([0373], particularly, “In some embodiments, the enforcement engine 712 can parse or perform a lookup in the electronic transaction queue stored in the database 714 to retrieve and identify an in-process transaction amount and a reportable contribution amount. The in-process transaction amount can include a plurality of transactions request amounts for funding the single electronic benefits account that have been received (e.g., received by the TEPS 708) but not yet posted.” and further [0088], particularly, “The server receives via the electronic benefits account transaction API, from a first device of the plurality of devices corresponding to a first electronic funding source of the plurality of heterogeneous electronic transaction sources, a first one or more packets comprising a request to initiate a single electronic benefits account transaction to fund an electronic benefits account, the request identifying a transaction destination, a transaction code, a transaction amount and an identifier identifying the first electronic funding source.”);, and 
wherein multiple ones of the transactions can be associated with a same one of the IDs ([0088], particularly, “The server receives via the electronic benefits account transaction API, from a first device of the plurality of devices corresponding to a first electronic funding source of the plurality of heterogeneous electronic transaction sources, a first one or more packets comprising a request to initiate a single electronic benefits account transaction to fund an electronic benefits account, the request identifying a transaction destination, a transaction 
extract one of the IDs from a transaction request that was processed and completed by at least one of the one or more processors of the computer system analysis ([0374], particularly, “In some embodiments, the enforcement engine 712 generates a value by combining the transaction amount, the in-process transaction amount, and the reportable contribution amount identified from the electronic transaction queue of the electronic benefits account maintained in the database 714. The value can indicate a virtual transaction balance, such as a balance of the electronic benefits account that would occur if all of the transactions of the transaction amount, the in-process transaction amount, and the reportable contribution amount were posted to the electronic benefits account.”); 
update a respective value to thereby update analytics associated with the one of the IDs without requiring that a query be run against the database ([0374], particularly, “In some embodiments, the enforcement engine 712 generates a value by combining the transaction amount, the in-process transaction amount, and the reportable contribution amount identified from the electronic transaction queue of the electronic benefits account maintained in the database 714. The value can indicate a virtual transaction balance, such as a balance of the electronic benefits account that would occur if all of the transactions of the transaction amount, the in-process transaction amount, and the reportable contribution amount were posted to the electronic benefits account.”); and 
store, in the database, transaction data for the transaction request that was processed and completed so that the transaction data is available at a later time for further analytics to be performed for the one of the IDs, if desired, by running a query against the database analysis 
But, Irwin does not explicitly disclose store, in the cache, of a plurality of key-value pairs (KVPs), wherein each KVP of the plurality of KVPs includes a key that comprises a different one of the IDs and an n-tuple value that comprises a list of n-elements for which analytics are to be tracked for the ID, where n is positive integer that is greater than 1;
update a respective value of at least one of the n-elements included in the n-tuple value of the KVP stored in the cache for the one of the IDs extracted from the transaction request that was processed and completed, to thereby update analytics associated with the one of the IDs without requiring that a query be run against the database; and 
However, Hash discloses store, in a cache, of a plurality of key-value pairs (KVPs), wherein each KVP of the plurality of KVPs includes a key that comprises a different one of the IDs and an n-tuple value that comprises a list of n-elements for which analytics are to be tracked for the ID, where n is positive integer that is greater than 1 (page 1, third and fourth paragraph, reciting “In a well-dimensioned hash table…,” a hash table is used to implement caches and allows insertion and deletion of key value pairs; further pages 2-3, Section “Hashing” disclosing the specifics);
update a respective value of at least one of the n-elements included in the n-tuple value of the KVP stored in the cache for the one of the IDs extracted from a request that was 
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Irvin and Hash in order to provide a known and reliable means to organize data that requires quick access.

As to claim 10, the teachings of Irwin and Hash as combined for the same reasons set forth in claim 9’s rejection further disclose extract a further one of the IDs from a further transaction request that was processed and not completed by at least one of the one or more processors of the computer system (Irwin, [0374], particularly, “In some embodiments, the enforcement engine 712 generates a value by combining the transaction amount, the in-process transaction amount, and the reportable contribution amount identified from the electronic transaction queue of the electronic benefits account maintained in the database 714. The value can indicate a virtual transaction balance, such as a balance of the electronic benefits account that would occur if all of the transactions of the transaction amount, the in-process transaction amount, and the reportable contribution amount were posted to the electronic benefits account.”); update a respective value of at least one of the n-elements included in the n-tuple value of the KVP stored in the cache for the further one of the IDs extracted from the further transaction request that was processed and not completed, to thereby update analytics associated with the further one of the IDs without requiring that a query be run against the database (Irwin, [0374], particularly, “The value can indicate a virtual transaction balance, such as a balance of the .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Irwin and Keith in view of Mitchell et al (US Pub. No. 2007/0106558).

As to claim 2, the teachings of Irwin and Keith as combined for the same reasons set forth in claim 1’s rejection further disclose the parent claim but do not disclose not complete a said transaction, for which transaction data was stored in the pending transaction queue, when the transaction data specifies that an amount of assets to be transferred from a source account to a destination account is less than the running balance included in the cache entry associated with 
However, Mitchell disclose not complete a transaction, for which transaction data was stored in a  pending transaction queue, when the transaction data specifies that an amount of assets to be transferred from a source account to a destination account is less than the running balance included in an entry associated with an account ID of a source account (Abstract, particularly, “An account identified for payment (e.g., a checking account or a credit card account) is analyzed for sufficient funds and, alerts may be provided whenever the analysis indicates that the account has insufficient funds. As a result of the alert, the purchase may be halted or another form of payment may be selected.”); and store, within the database, data associated with the said transaction that was not completed, so that the data associated with the said transaction that was not completed is available at a later time for analysis (Abstract, particularly, “An account identified for payment (e.g., a checking account or a credit card account) is analyzed for sufficient funds and, alerts may be provided whenever the analysis indicates that the account has insufficient funds. As a result of the alert, the purchase may be halted or another form of payment may be selected.”).  
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Irvin and Keith with Mitchell in order prevent over drafting of accounts thereby protecting users.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Irwin and Keith in further view of “Hash table” (Retrieved from the Internet, [https://en.wikipedia.Org/w/index.php? itle=Hash_table&oldid=858867029], on December 2, 

As to claim 4, the teachings of Irwin and Keith as combined for the same reasons set forth in claim 1’s rejection further disclose store, in the database, data for each of a plurality of transactions such that the data is thereafter accessible by running queries against the database, wherein each of the transactions is associated with one of a plurality of identifier (IDs) for which analytics are to be tracked, and wherein multiple ones of the transactions can be associated with a same one of the IDs and store, in the database, transaction data for the transaction request that was processed and completed so that the transaction data is available at a later time for further analytics to be performed for the one of the IDs, if desired, by running a query against the database (Irwin, [0374], particularly, “In some embodiments, the enforcement engine 712 generates a value by combining the transaction amount, the in-process transaction amount, and the reportable contribution amount identified from the electronic transaction queue of the electronic benefits account maintained in the database 714. The value can indicate a virtual transaction balance, such as a balance of the electronic benefits account that would occur if all of the transactions of the transaction amount, the in-process transaction amount, and the reportable contribution amount were posted to the electronic benefits account.”) but does not disclose store, in a further cache, of a plurality of key-value pairs (KVPs), wherein each KVP of the plurality of KVPs includes a key that comprises a different one of the IDs and an n-tuple value that comprises a list of n-elements for which analytics are to be tracked for the ID, where n is positive integer that is greater than 1; extract one of the IDs from a transaction request that was processed and completed by at least one of the one or more processors of the computer system; update a respective value of at least one of the n-elements included in the n-tuple value of the KVP stored in the further cache for the one of the IDs extracted from the 
But, Hash discloses store, in a further cache, of a plurality of key-value pairs (KVPs), wherein each KVP of the plurality of KVPs includes a key that comprises a different one of the IDs and an n-tuple value that comprises a list of n-elements for which analytics are to be tracked for an ID, where n is positive integer that is greater than 1 (page 1, third and fourth paragraph, reciting “In a well-dimensioned hash table…,” a hash table is used to implement caches and allows insertion and deletion of key value pairs; further pages 2-3, Section “Hashing” disclosing the specifics) ; 
extract one of the IDs from a transaction request that was processed and completed by at least one of the one or more processors of the computer system (page 1, third and fourth paragraph and Fig. 1; the keys reading of IDs); 
update a respective value of at least one of the n-elements included in the n-tuple value of the KVP stored in the further cache for the one of the IDs extracted from the transaction request that was processed and completed, to thereby update analytics associated with the one of the IDs without requiring that a query be run against the database (page 1, third and fourth paragraph, reciting “In a well-dimensioned hash table…,” a hash table is used to implement caches and allows insertion and deletion of key value pairs, and Fig. 1 values (“buckets”) can be edited, in the example phone numbers could be changed).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Irvin and Hash in order to provide a known and reliable means to organize data that requires quick access.

As to claim 5, the teachings of Irwin, Keith, and Hash as combined for the same reasons set forth in claim 4’s rejection further disclose extract a further one of the IDs from a further transaction request that was processed and not completed by at least one of the one or more processors of the computer system (Irwin, [0374], particularly, “In some embodiments, the enforcement engine 712 generates a value by combining the transaction amount, the in-process transaction amount, and the reportable contribution amount identified from the electronic transaction queue of the electronic benefits account maintained in the database 714. The value can indicate a virtual transaction balance, such as a balance of the electronic benefits account that would occur if all of the transactions of the transaction amount, the in-process transaction amount, and the reportable contribution amount were posted to the electronic benefits account.”); update a respective value of at least one of the n-elements included in the n-tuple value of the KVP stored in the further cache for the further one of the IDs extracted from the further transaction request that was processed and not completed, to thereby update analytics associated with the further one of the IDs without requiring that a query be run against the database (Irwin, [0374], particularly, “The value can indicate a virtual transaction balance, such as a balance of the electronic benefits account that would occur if all of the transactions of the transaction amount, the in-process transaction amount, and the reportable contribution amount were posted to the electronic benefits account.” and Hash, page 1, third and fourth paragraph, reciting “In a well-dimensioned hash table…,” a hash table is used to implement caches and allows insertion and deletion of key value pairs, and Fig. 1 values (“buckets”) can be edited, in the example phone numbers could be changed); and store, in the database, further transaction data for the further transaction request that was processed and not completed so that the further transaction data is available at a later time for further analytics to be performed for the further one of the IDs, if desired, by running a query against the database (Irwin, [0374], .

Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dey et al (US Pub. No. 2015/0007185; cited on IDS) in view Kreuzkamp et al (US Pub. No. 2014/0278638).

 As to claim 17, Dey discloses a computer system, comprising: one or more processors; and a data store (Fig. 1); the one or more processors configured 
to store, within the data store, data that defines an asset pool, actions that trigger respective transactions request ([0055], particularly, “In an implementation, the edge devices 104 involved in sub-task execution may earn credits or get paid according to the executed sub-task.”);, and
deadlines by which the actions are to be performed to trigger the respective transaction requests tasks ([0052], particularly, “Further, in an implementation, the grid server 102 may select and assign sub-tasks to multiple edge devices 104… For each assigned sub-task, the task scheduler 114 may identify a sub-task completion deadline.”); 
monitor for performance of the actions ([0027], particularly, “For the received information from each edge device 104, the resource monitor 112 is configured to perform checks on the sufficiency of the duration of the free time-slot for completing a smallest sub-task 
issue a respective transaction request to transfer one or more assets from the asset pool to an account of the end user that performed the one of the actions, in response to receiving an indication that one of the actions has been performed by an end user within the respective deadline ([0055], particularly, “In an implementation, the edge devices 104 involved in sub-task execution may earn credits or get paid according to the executed sub-task.”);
process and complete a transaction corresponding to the transaction request including debiting the asset pool and crediting the account of the end user that performed the one of the actions ([0055], particularly, “In an implementation, the edge devices 104 involved in sub-task execution may earn credits or get paid according to the executed sub-task.”);
update a behavior score of at least the end user that performed the one of the actions, following the processing and completing of the transaction; and 
modify the data that defines the asset pool and one or more of the actions that trigger respective transaction requests, following the processing and completing of the transaction ([0055], particularly, “In an implementation, the edge devices 104 involved in sub-task execution may earn credits or get paid according to the executed sub-task.”).
However, Dey does not explicitly disclose update a behavior score of at least the end user that performed the one of the actions, following the processing and completing of the transaction. 
But, Kreuzkamp discloses update a behavior score of at least the end user that performed the one of the actions, following the processing and completing of the transaction (Abstract, particularly, “Workers may earn scores for completing tasks. A worker profile may be 
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Dey and Kreuzkamp in order to provide means to track the contributions of various entities so as to more efficiently distribute tasks.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dey et al (US Pub. No. 2015/0007185; cited on IDS) in view Kreuzkamp et al (US Pub. No. 2014/0278638) and Saadat et al (US Pub. No. 2014/0279451).

As to claim 18, the teachings of Dey and Kreuzkamp as combined for the same reasons set forth in claim 17’s rejection further disclose store, within the data store, data that defines when a transferred asset, from the asset pool, is a vested asset or a conditional asset; and after a conditional asset has been transferred to an account of an end user, monitor for performance of a specific one of the actions that if performed by the end user by a respective deadline, would cause that conditional asset to be converted to a vested asset. However, Saadat discloses store, within a data store, data that defines when a transferred asset, from the asset pool, is a vested asset or a conditional asset; and after a conditional asset has been transferred to an account of an end user, monitor for performance of a specific one of the actions that if performed by the end user by a respective deadline, would cause that conditional asset to be converted to a vested asset (Abstract, particularly, “The debit request includes instructions to create a discrete financial account for the online transaction, debit an amount from the payor's bank account, 
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Dey and Kreuzkamp with Saadat in order to reserve assets so payments will not be missed when obligations are fulfilled.
 
As to claim 19, the teachings of Dey, Kreuzkamp, and Saadat as combined for the same reasons set forth in claim 18’s rejection further disclose transfer the conditional asset from the account of the end user back to the asset pool, in response to a determination that the specific one of the actions was not performed by the respective deadline asset (Saadat, Abstract, particularly, “The debit request includes instructions to create a discrete financial account for the online transaction, debit an amount from the payor's bank account, and hold the debited amount in the discrete financial account. After the contractual obligation is satisfied, a credit request is electronically transmitted to a payment processor. The credit request includes instructions to credit the payee's bank account with a payment amount from funds held in the discrete financial account.”; debit amount reads on “conditional asset,” with contracts having deadlines).

As to claim 20, the teachings of Dey, Kreuzkamp, and Saadat as combined as combined for the same reasons set forth in claim 17’s rejection further disclose provide a notification to a client device of the end user that warns the end user of the deadline and that the conditional asset will be transferred back to the asset pool if the specific one of the actions is not performed by the deadline, prior to the respective deadline for the specific one of the actions (Saadat, [0144], particularly, “If the debit .

Allowable Subject Matter
Claims 6-8 and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas J Dailey/
Primary Examiner, Art Unit 2452